Citation Nr: 1414280	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-30 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1969 to February 1970. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Nashville, Tennessee (RO). 

In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability), the Board has broadened the issue that is before it.  

In September 2012, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  Shortly after the hearing, the Veteran submitted additional evidence with a waiver of consideration by the Agency of Original of Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.  After having carefully considered the matter, the Board finds that further evidentiary development is required. 

The Veteran served in Vietnam from April 1969 to February 1970 as a group guard with Marine Air Base Squadron 12, Marine Air Group 12, First Marine Air Wing.  He asserts that his PTSD is related to service in Vietnam when he and his unit were attacked by the enemy, to include taking on mortar fire and more than one hundred rocket attacks.  He has also described witnessing South Vietnamese soldiers torture two captured North Vietnamese nurses, to include witnessing one soldier shoot one nurse with a flare and wounding her mid-section.  In addition, the Veteran has also described the loss of a close friend who died during combat.  Although the Veteran acknowledges that he did not witness his friend sustain combat injuries, the appellant reports being greatly affected by his friend's death.  Post-service VA treatment records show diagnoses of mood disorder and posttraumatic stress disorder.  

In this treatment records, the Veteran's treating medical professionals recorded his reports of nightmares and intrusive thoughts about his experiences in Vietnam.  See VA treatment record dated August 2009.  

The RO denied the Veteran's claim because of the lack of verified in service stressor events.  See the November 2009 rating decision.  The regulations pertaining to posttraumatic stress disorder were, however, amended during the pendency of this appeal.  38 C.F.R. § 3.304(f)(3) (2013).  Under the revised regulation if a stressor claimed by a veteran is related to his fear of hostile military activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

The liberalizing criteria contained in the current version of 38 C.F.R. § 3.304(f)(3) are applicable to  service connection claims for posttraumatic stress disorder that are pending as of the effective date of the regulation, i.e., July 13, 2010,.  Thus, the amended regulation applies in this case.

Given the regulatory changes the Board is of the opinion that a VA examination would be probative to ascertain whether the Veteran has posttraumatic stress disorder  as a result of a fear or hostile or terrorist activity. There is no medical opinion of record that is adequate for adjudication purposes, given the scope of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006).  Prior to the examination, all outstanding medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims folder any and all VA mental health treatment records since August 2009.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether he has posttraumatic stress disorder due to a fear of hostile action during active service or due to any other claimed service-related stressor.  For every other diagnosed psychiatric disorder the examiner must address whether it is at least as likely as not that the disorder is related to service.  The examiner must review the claims files, any Virtual VA file, any VBMS file, and a copy of this remand prior to completing the examination report.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate the expanded claim for service connection for acquired psychiatric disorder, to include posttraumatic stress disorder in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the appellant and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


